DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the Amendment and Response to Office Action (“Response”) on 25 October 2022 with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive.
Applicant’s arguments, see Amendment and Response to Office Action (“Response”), filed 25 October 2022, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection under 35 USC 101 has been withdrawn.  Applicant’s arguments, see Response, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent Application Publication No. 2014/0380286 A1 to Gabel et al. (“Gabel”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0324624 A1 to Ward et al. (“Ward”) in view of United States Patent Application Publication No. 2015/0206031 A1 to Lindsay et al. (“Lindsay”), Japanese Publication No. JP 2005-108031 A to Shirasaki (“Shirasaki”) and United States Patent Application Publication No. 2014/0380286 A1 to Gabel et al. (“Gabel”).

As per claim 1, the claimed subject matter that is met by Ward includes:
a method for personalized taste recommendation, the method comprising (Ward: Abstract): 
obtaining an image set at a recommendation system, the image set having at least one image of an item list menu for a dining location, the image set captured using a camera of a user device (Ward: ¶¶ 0011 and 0095); 
generating an item list text for the item list menu by converting the at least one image of the item list menu into extracted text (Ward: ¶¶ 0009, 0011, 0036 and 0097); 
segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries (Ward: ¶¶ 0011 and 0099); 
generating an item entry list having one or more item entries based on a merging of the item list text with the one or more individual orderable entries (Ward: ¶¶ 0061, 0062 and 0111); 
generating an identified item for each of the one or more item entries based on a match to a known item (Ward: ¶¶ 0066, 0099 and 0149);
generating a personalized item list unique to a particular user set for the dining location by generating a personalized taste match of the particular user set for each of the one or more identified items (Ward: ¶¶ 0018, 0027, 0052 and 0193); and 
generating a user interface to display the personalized item list on the user device (Ward: ¶ 0008).
Ward fails to specifically teach 1.) segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries, 2.) a personalized item list menu and 3.) based on a match to a known item exceeding a confidence threshold. The Examiner provides Lindsay to teach and disclose this claimed feature.
The claimed subject matter that is met by Lindsay includes:
segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries (Linsday: ¶¶ 0038-0043)
Ward teaches a method for recommending wines. Linsday teaches a comparable method for recommending wines that was improved in the same way as the claimed invention. Linsday offers the embodiment of segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the segmenting as disclosed by Linsday to the method for recommending wines as taught by Ward for the predicted result of improved methods for recommending wines. No additional findings are seen to be necessary. 
Ward and Linsday fail to specifically teach 2.) a personalized item list menu and 3.) based on a match to a known item exceeding a confidence threshold. The Examiner provides Shirasaki to teach and disclose this claimed feature.
The claimed subject matter that is met by Shirasaki includes:
generating a personalized item list menu unique to a particular user set for the dining location by generating a personalized taste match of the particular user set for each of the one or more identified items (Shirasaki: ¶¶ 0012, 0014 and 0041)
Ward and Linsday teach methods for generating menu recommendations. Shirasaki teaches a comparable method for generating menu recommendations that was improved in the same way as the claimed invention. Shirasaki offers the embodiment of a personalized item list menu. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the personalized item list menu as disclosed by Shirasaki to the methods for generating menu recommendations as taught by Ward and Linsday for the predicted result of improved methods for generating menu recommendations. No additional findings are seen to be necessary. 
Ward, Linsday and Shirasaki fail to specifically teach 3.) based on a match to a known item exceeding a confidence threshold. The Examiner provides Gabel to teach and disclose this claimed feature.
The claimed subject matter that is met by Gabel includes:
generating an identified item for each of the one or more item entries based on a match to a known item exceeding a confidence threshold (Gabel: ¶ 0057)
Ward, Linsday and Shirasaki teach methods for generating recommendations. Gabel teaches a comparable method for generating recommendations that was improved in the same way as the claimed invention. Gabel offers the embodiment of generating an identified item for each of the one or more item entries based on a match to a known item exceeding a confidence threshold. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the confidence threshold as disclosed by Gabel to the methods for generating recommendations as taught by Ward, Linsday and Shirasaki for the predicted result of improved methods for generating recommendations. No additional findings are seen to be necessary. 
As per claim 2, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the item list menu is a wine list menu and the personalized item list menu is a personalized wine list menu (Ward: ¶¶ 0011 and 0052).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the particular user set includes a particular individual user or a particular group of a plurality of particular users (Ward: ¶ 0008 and Shirasaki: ¶¶ 0012 and 0014).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
the personalized taste match for the particular group of the plurality of particular users for a corresponding identified item from the one or more identified items is generated based on a normalization of individual internal scores for the corresponding identified item for each of the plurality of particular users (Ward: ¶¶ 0008, 0012 and 0211 and Shirasaki: ¶¶ 0012 and 0014).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the normalization includes at least one of a harmonic mean of the individual internal scores or an aggregation of the individual internal scores with any negative internal score being weighted (Ward: ¶¶ 0008, 0012 and 0211).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the personalized taste match of the particular user set for a corresponding identified item of the one or more identified items is generated based on a translation of an internal score, the internal score generated using neural network embeddings (Ward: ¶ 0212).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the personalized taste match is a percentage match on a scale ranging from a minimum threshold to a maximum threshold (Ward: ¶¶ 0215 and 0216).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the scale includes a dynamic range (Ward: ¶¶ 0211 and 00216).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the personalized item list menu includes the personalized taste match and an expandable section for a corresponding identified item of the one or more identified items (Ward: ¶¶ 0027, 0169, 0230 and 0231 and Shirasaki: ¶¶ 0012, 0014 and 0041).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the expandable section includes at least one of one or more item attributes, a community user rating, a critic rating, a description, common pairings, or tasting notes (Ward: ¶¶ 0169, 0230 and 0231).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the personalized item list menu unique to the particular user set for the dining location is presented with the user device (Ward: ¶ 0027 and Shirasaki: ¶¶ 0012, 0014 and 0041).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the item list text for the item list menu is generated in parallel with segmentation of the at least one image in the image set of the item list menu into the one or more individual orderable entries (Ward: ¶¶ 0097 and 0099).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the one or more item entries are further generated based on an elimination of non-item text during screening (Ward: ¶ 0099 and Linsday: ¶ 0040).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein an item query is generated for each of the one or more item entries, the item query returning a ranking of one or more potential matches of known items for each of the one or more item entries, a corresponding identified item of the one or more identified items being generated by selecting the known item from the ranking of one or more potential matches of known items (Ward: ¶¶ 0052, 0149 and 0170).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the known item is selected from the ranking of one or more potential matches of known items using a precision oriented match (Ward: ¶¶ 0052, 0099, 0149 and 0170).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the item list text is generated using optical character recognition (Ward: ¶ 0036).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Ward, Linsday, Shirasaki and Gabel includes:
wherein the at least one image is segmented into the one or more individual orderable items using a convolutional neural network (Linsday: ¶¶ 0027 and 0036).
The motivation for combining the teachings of Ward, Linsday, Shirasaki and Gabel are discussed in the rejection of claim 1, and are incorporated herein.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Lindsay and Shirasaki as applied in claim 1, and further in view of Japanese Publication No. JP 2018-005918 A to Watanabe (“Watanabe”).
As per claim 7, Ward, Linsday, Shirasaki and Gabel fail to specifically teach wherein the translation is a non-linear transformation including the internal score being translated into the personalized taste match using a sigmoid function. The Examiner provides Watanabe to teach and disclose this claimed feature.
The claimed subject matter that is met by Watanabe includes:
wherein the translation is a non-linear transformation including the internal score being translated into the personalized taste match using a sigmoid function (Watanabe: ¶¶ 0058, 0060, 0084 and 0086)
Ward, Linsday, Shirasaki and Gabel teach methods for recommending items. Watanabe teaches a comparable method for recommending items that was improved in the same way as the claimed invention. Watanabe offers the embodiment of wherein the translation is a non-linear transformation including the internal score being translated into the personalized taste match using a sigmoid function. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the sigmoid function as disclosed by Watanabe to the recommendation functions as taught by Ward, Linsday, Shirasaki and Gabel for the predicted result of improved methods for recommending items. No additional findings are seen to be necessary. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627